DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 03/11/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2018 was filed is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-9, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. US 20140275970 A1 “Brown” and in further view of Weeks, JR. et al US 20060206024 A1 “Weeks”.
In regard to claim 1, Brown teaches “An apparatus for processing medical information data streams broadcast by at least one associated physiological sensor, the apparatus comprising:” [0036, 0051] “a first hub comprising: a first radio configured to receive an individual medical information data stream broadcast by the at least one associated sensor at a data stream carrier frequency to transmit a non-electrical signal carrying the individual medical information data stream” [0042, FIG. 4, 0009, 0052, 0040]; “a second hub comprising a second radio; and a fiber optic cable between the first hub and the second hub via which the non-electrical signal carrying the individual medical information data stream is communicated from the first radio to the second radio” [0042, 0011, 0010, 0040, 0053]; “wherein the second radio is configured to receive the non-electrical signal carrying the individual medical information data stream from the first radio and re-broadcast the medical information data stream at the data 
In regard to an apparatus for processing medical information data streams broadcast by at least one associated physiological sensor, Brown discloses “According to one embodiment of the invention, the remote device in communication with the wireless communication module 32 is a sensor 40 measuring a physiological parameter of a patient undergoing the MRI scan. The sensor 40 generates a signal corresponding to the physiological parameter measured, such as heart rate, blood oxygen level, or blood pressure” [0036]. Since the remote device includes a sensor 40 that measures physiological parameters such as heart rate and blood pressure, under broadest reasonable interpretation, the sensor 40 is capable of broadcasting data streams. In regard to processing medical information data, Brown further discloses “The wireless sensor 40 transmits data corresponding to a measured physiological parameter via its wireless communication module 42. […] According to one embodiment of the invention, the data is received directly by a tablet computer 30 via its respective wireless communication module 32. The tablet 30 may store the data, for example, on a hard drive and/or provide a visual representation of the data on its monitor” [0051]. In order to display a visual representation of the data acquired by the wireless sensor 40, the medical information data had to have been processed. 
In regard to a first hub, Brown discloses in FIG. 4, that “A first interface module 50 is located within the scan room 10” and is “connected via a first network cable 58 to the LAN 60” [0042]. Since the “communication system includes an interface module, which, in turn includes an input connection configured to receive an audio signal from the controller, a wireless communication module configured to convert the audio signal to a radio frequency (RF) modulated signal having a frequency greater than a frequency of operation of the diagnostic 
In regard to the first radio being configured to receive an individual medical information data stream broadcast by the at least one associated physiological sensor, Brown discloses “The interface module 50 is configured to receive multiple wireless communications in tandem” [0052] and “A first wireless communication module 52 is configured to transmit and/or receive data using a Wi-Fi technology” [0040]. Since the first wireless communication module of the interface module 50 is capable of receiving data “wirelessly transmitted from one or more sensors 40 and configured to retransmit the data either wirelessly or via a wired connection to another device” [0040], under broadest reasonable interpretation the first wireless communication module 52 constitutes a first radio that is capable of receiving an individual medical information data stream broadcast by the at least one associated physiological sensor at a data stream carrier frequency. Additionally, since the interface module 50 is capable of retransmitting the data to another device, and includes at least one wireless communication module 52 or 54, under broadest reasonable interpretation, it can transmit a non-electrical signal carrying the individual medical information data stream.
In regard to a second hub comprising a second radio, Brown discloses in FIG. 4, that “A second interface module 50 is located in the control room 11 and connected via a second network cable 58 to the LAN 60” [0042]. Furthermore, Brown discloses “The communication system includes a second interface module, which, in turn includes an input connection configured to receive the combined audio signal from the controller, an electronic circuit 
In regard to the second radio, Brown discloses “A second communication module 54 is configured to transmit and/or receive data using a second wireless technology established” [0040]. Since the second interface module is capable of receiving the combined audio signal (i.e. which includes the audio from the first radio), under broadest reasonable interpretation, the second interface module constitutes a second hub and the second communication module constitutes a second radio that is configured to receive the non-electrical signal carrying the medical information data stream from the first radio. Additionally since the second communication module can transmit data, under broadest reasonable interpretation it is capable of re-broadcasting the medical information data stream at the data stream carrier frequency with a defined time lag respective to the broadcast by the at least one associated sensor. Furthermore in regard to the time lag, Brown discloses “The two audio signals may be, for example, multiplexed onto a single cable using, for example, frequency-division multiplexing, time-division multiplexing, or any other suitable multiplexing method as is understood in the art” [0045]. Since the audio signals are subject to time-division multiplexing, under broadest reasonable interpretation this multiplexing operation would cause a time lag in the medical information data stream associated with at least one associated sensor. 

Brown does not teach “wherein the defined time lag has a duration selected to be great enough to ensure when both the broadcast and the re-broadcast are in range of each other, the broadcast and the re-broadcast can be distinguished”.
Weeks teaches “wherein the defined time lag has a duration selected to be great enough to ensure when both the broadcast and the re-broadcast are in range of each other, the broadcast and the re-broadcast can be distinguished” [0057, 0058, and 0065].
In regard to the defined time lag having a duration selected to ensure that the broadcast and the re-broadcast can be distinguished, Weeks discloses “Referring now to FIGS. 2 and 4, during operation, the processor 38 of the patient unit 20 executes a stored program in memory 60 to collect data from ECG leads 36 and to transmit it in time-diverse forward data packets 65 over multiple time frames. During a first time frame 66a, the processor 38 may switch the frequency of transmission of the transceiver 42 and provide a settling period of approximately 220 microseconds” [0057] and “At time frame 66b, forward data packet 65, being physiological 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Brown so as to include the defined lag time as taught by Weeks in order to allow for the broadcast and re-broadcast signals to be 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Brown teaches “further comprising: a patient monitor comprising a radio configured to: receive the individual medical information data stream broadcast by the at least one associated physiological sensor at the data stream carrier frequency; and receive a rebroadcast from the second radio of the medical information data stream at the data carrier frequency with the defined time lag” [0035, 0061, 0037, 0036, 0042, 0045].
In regard to a patient monitor, Brown discloses “The tablet 30 is configured to receive the data transmitted, for example, by a sensor 40. According to application requirements, the tablet 30 may store the data on a memory device and/or provide a visual representation of the data on a display device. The memory device may be volatile or non-volatile. Optionally, the tablet 30 may be removed from the scan room 10 and taken to a remote location where the stored data may be transmitted to another device, such as another computer, a monitor or other display device, or a printer” [0035]. Furthermore, Brown discloses “According to one embodiment, the tablet 30 may be configured to be the display module 80 and the monitor on the tablet corresponds to the monitor 82 of the display module” [0061] and “The acceleration 
In regard to receiving a rebroadcast from the second radio of the medical information data stream at the data carrier frequency with the defined time lag, Brown discloses “Although illustrated as two tablets 30, a single tablet 30 may be moved between the scan room 10 and the control room 11, communicating with the respective interface module 50” [0042]. Since the tablet can communicate with the respective interface module depending on the room it is located within (i.e. the second interface module 50 for the control room 11), under broadest reasonable interpretation, the patient monitor can receive a re-broadcast from the second radio (i.e. second communication interface 54) of the medical information data stream at the data carrier frequency with the defined time lag. Furthermore, in regard to the time lag, Brown discloses The two audio signals may be, for example, multiplexed onto a single cable using, for example, frequency-division multiplexing, time-division multiplexing, or any other suitable 
Brown does not explicitly teach the “defined time lag”.
Weeks teaches the “defined time lag” [0057, 0058, and 0065].
In regard to the defined time lag, Weeks discloses “Referring now to FIGS. 2 and 4, during operation, the processor 38 of the patient unit 20 executes a stored program in memory 60 to collect data from ECG leads 36 and to transmit it in time-diverse forward data packets 65 over multiple time frames. During a first time frame 66a, the processor 38 may switch the frequency of transmission of the transceiver 42 and provide a settling period of approximately 220 microseconds” [0057] and “At time frame 66b, forward data packet 65, being physiological data from the patient is transmitted from the patient 20 to processing unit 24” [0058]. In this case, the data packets that are received during the first time frame 66a constitute broadcast data that is acquired. Additionally, since the forward data packet 65 is transmitted from the patient 20 to the processing unit during time frame 66b, under broadest reasonable interpretation, the forward data packet transmitted during the time frame 66b constitutes a re-broadcast. Furthermore, during the first time frame 66a, the data packet 65 (i.e. the broadcast data) is subjected to a settling period before it is transmitted in the time frame 66b, under broadest reasonable interpretation, the settling period constitutes a defined time lag that has a duration selected is great enough to ensure that the broadcast and the re-broadcast can be distinguished. Additionally, Weeks discloses “Referring again to FIG. 4, an uncommitted time frame 66e may be provided for future use followed again by a channel change time frame 66f which typically will ensure that the radio channel used during the following forward data packet 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Brown so as to include the defined lag time as taught by Weeks in order to allow for the broadcast and re-broadcast signals to be distinguished from each other. The first radio of Brown is configured to receive a first radio signal which is associated with an individual medical information data stream that is broadcast by the at least one associated physiological sensor. Additionally, the second radio is responsible for receiving the signal from the first radio and then rebroadcasting it to a data stream carrier. By having a defined lag time between the broadcast and the re-broadcast signals, the system can process these signals separately. Combining the prior art elements according to known techniques would yield the predictable result of transmitting data separately such that it can be processed separately. 
In regard to claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Brown. Likewise, Brown teaches “wherein: the first hub includes a multiplexer programmed to: receive a plurality of individual medical information data streams from one or more associated 
In regard to the first hub including a multiplexer, Brown discloses “The controller 20 may be configured to receive the second audio signal and combine it with the intercom signal. The two audio signals may be, for example, multiplexed onto a single cable using, for example, frequency-division multiplexing, time-division multiplexing, or any other suitable multiplexing method as is understood in the art […] The combined audio signal is then transmit to the interface module 50” [0045]. In regard to the audio signals, Brown defines that “The wireless communication module 52 or 54 may convert the first audio signal, the second audio signal, or both audio signals into modulate RF signals for transmission via the antenna 70” [0045]. Since a multiplexing method is able to be applied to the audio signals, these audio signals having been acquired from the sensors 40, under broadest reasonable interpretation a multiplexer has to be present in order to perform this function. Additionally, in order for the multiplexing to be performed a plurality of individual medical information data streams from one or more associated physiological sensors (i.e. the first and second audio signals) had to have been received by the multiplexer in order to be bundled into a single data stream.
In regard to transmitting the non-electrical signal carrying the signal data stream via the fiber optic cable, Brown discloses “The two interface modules (i.e. the first and second hub each with their respective radios (communication interfaces)) may be connected via the network 60 and a dedicated network cable 58” [0053]. Furthermore, in FIG. 4, Brown discloses “Optionally, 
In regard to the second hub including a de-multiplexer, Brown discloses “The electronic circuit 57 and/or the processor 55 are configured to separate the two audio signals through an inverse procedure of that performed to combine the signals” [0045]. As shown in FIG. 4 and FIG. 8, the processor 55 (FIG. 4 and 8) and the electronic circuit 57 are located within the interface module 50 (i.e. the second hub). Since these components are located within the second hub and can be used to separate the two audio signals through an inverse procedure (i.e. de-multiplex the signal), under broadest reasonable interpretation, the electronic circuit and the processor are capable of acting as a de-multiplexer. As shown in FIG. 8, the “the interface module 50 may be configured to receive a cable 21 from the controller 20. The cable 21 is configured to carry one or more signals from the controller 20 into the scan room 10” [0044]. FIG. 8 depicts this cable 21 as connecting the electronic circuit 57 with the controller which is subsequently connected to the tablet 30 (i.e. the patient monitor). Due to this connection the electronic circuit and the tablet 30, under broadest reasonable interpretation the electronic circuit is 
In regard to claim 5, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Brown. Likewise, Brown teaches “wherein the patient monitor is further configured to select one or the broadcast and the re-broadcast and to read the medical information data stream from the selected one of the broadcast and the rebroadcast” [0035, 0061, 0037, and 0042].
In regard to the patient monitor, Brown discloses “The tablet 30 is configured to receive the data transmitted, for example, by a sensor 40. According to application requirements, the tablet 30 may store the data on a memory device and/or provide a visual representation of the data on a display device. The memory device may be volatile or non-volatile. Optionally, the tablet 30 may be removed from the scan room 10 and taken to a remote location where the stored data may be transmitted to another device, such as another computer, a monitor or other display device, or a printer” [0035]. Furthermore, Brown discloses “According to one embodiment, the tablet 30 may be configured to be the display module 80 and the monitor on the tablet corresponds to the monitor 82 of the display module” [0061] and “The acceleration signals may also be transmitted to the tablet 30 or to the controller 20 and used to track motion of the patient” [0037] and “Although illustrated as two tablets 30, a single tablet 30 may be moved between the scan room 10 and the control room 11, communicating with the respective interface module 50” [0042]. The tablet 30, in this case can be used as a display module and can be used to track motion of the patient, therefore, under broadest reasonable interpretation it 
In regard to claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Brown. Likewise, Brown teaches “wherein the patient monitor is configured to select one of the broadcast and the re broadcast based on a signal strength metric of at least the broadcast” [0035, 0061, 0037, and 0042].
In regard to the patient monitor, Brown discloses “The tablet 30 is configured to receive the data transmitted, for example, by a sensor 40. According to application requirements, the tablet 30 may store the data on a memory device and/or provide a visual representation of the data on a display device. The memory device may be volatile or non-volatile. Optionally, the tablet 30 may be removed from the scan room 10 and taken to a remote location where the stored data may be transmitted to another device, such as another computer, a monitor or other display device, or a printer” [0035]. Furthermore, Brown discloses “According to one embodiment, the tablet 30 may be configured to be the display module 80 and the monitor on the tablet corresponds to the monitor 82 of the display module” [0061] and “The acceleration signals may also be transmitted to the tablet 30 or to the controller 20 and used to track motion of the patient” [0037] and “Although illustrated as two tablets 30, a single tablet 30 may be 
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Brown. Likewise, Brown teaches “wherein the first hub includes at least one first physical port corresponding to each of the associated physiological sensors, each first port being configured to receive medical information data from the corresponding at least one physiological sensor; and the second hub includes at least one second physical port corresponding to each of the first 
In regard to the first hub including at least one first physical port to receive medical information data from the corresponding sensor, Brown discloses in FIG. 4, that “A first interface module 50 is located within the scan room 10” and is “connected via a first network cable 58 to the LAN 60” [0042]. As stated previously, the first interface module located in scan room 10 constitutes a first hub. Additionally, the "communication system includes an interface module, which, in turn includes an input connection configured to receive an audio signal from the controller, a wireless communication module configured to convert the audio signal to a radio frequency (RF) modulated signal having a frequency greater than a frequency of operation of the diagnostic scanner and an output connection configured to conduct the RF modulated signal” [0009]. Since the interface module includes an input connection which is configured to receive an audio signal and that audio signal is subsequently converted into an RF modulated signal, under broadest reasonable interpretation the input connection constitutes a first physical port that is capable of receiving medical information data from the corresponding sensor. Furthermore, in regard to the audio signal, Brown discloses that “The wireless communication module 52 or 54 may convert the first audio signal, the second audio signal, or both audio signals into modulate RF signals for transmission via the antenna 70” [0045]. Since the wireless communication module converts the audio signal to an RF modulated signal, the individual medical information data can be configured to be a non-electrical signal associated with a specific data stream carrier frequency. 
In regard to a second hub including a second radio with a second physical port, Brown discloses in FIG. 4, that “A second interface module 50 is located in the control room 11 and connected via a second network cable 58 to the LAN 60” [0042]. Furthermore, Brown discloses 
In regard to the fiber optic cable between the first and second ports, Brown discloses “The two interface modules (i.e. the first and second hub) may be connected via the network 60 and a dedicated network cable 58” [0053]. Furthermore, in FIG. 4, Brown discloses “Optionally, the interface module 50 also includes a network interface 56, providing a connection to a wired network 60, such as the Internet or an intranet, via any suitable network cable 58” [0040]. Since any suitable network cable 58 can be utilized to connect the interface module 50 located in scan room 10 to the second interface module 50 located in control room 11, under broadest reasonable interpretation a fiber optic cable can be utilized to connect the first and second hub 
In regard to claims 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Brown. Likewise, Brown teaches “The apparatus of claim 1, wherein the second hub includes a hospital information system communication link configured to transmit data from the second radio to an associated hospital information system” [0042, 0052, and 0041].
In regard to a hospital information system communication link, Brown discloses “A second interface module 50 is located in the control room 11 and connected via a second network cable 58 to the LAN 60. It is further contemplated that the connection between the first and second interface modules 50 may be made directly via a single network cable 58 passing through either an opening or the penetration panel 23 between the scan room 10 and the control room 11 […] It is further contemplated that the interface modules 50 may communicate directly via wireless communications and one or both of the interface modules 50 may communicate with a wireless access point connected to the LAN 60” [0042]. Furthermore, Brown discloses “The processor 55 may also be executing a second module to convert the data from the sensors 40 to a computer networking standard, such as Ethernet, for retransmission via the network interface 56 to the controller 20 or another device connected to the LAN 60” [0052]. Since the “wired network 60 may be a local area network (LAN), including one or more additional network devices, including but not limited to a router, switch, or repeater” [0041], under broadest reasonable interpretation, this local area network constitutes a hospital information system communication link. This is because the second interface module (i.e. the second hub) is connected to the LAN and the interface modules are able to communicate with the LAN due to its wireless access point.
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Brown. Likewise, Brown teaches “A magnetic resonance imaging (MRI) system comprising: an MRI imaging device disposed in a magnet room; a Faraday cage enclosing the magnet room; and the apparatus of claim 1 for processing medical information data streams broadcast by at least one associated physiological sensor disposed on a patient in the MRI imaging device, wherein the first hub is disposed inside the Faraday cage, the second hub is disposed outside the Faraday cage, and the fiber optic cable passes through the Faraday cage” [0008, 0049, 0036, 0051, 0003, 0042, 0040, FIG. 4].
In regard to a magnetic resonance imaging (MRI) system, Brown discloses “The subject matter disclosed herein describes an MRI compatible communication system. An interface module manages communications between devices within and external to the MRI scan room” [0008]. 
In regard to the apparatus for processing medical information data streams broadcast by at least one associated physiological sensor disposed on a patient in the MRI imaging device, Brown discloses “The sensors 40 are constructed of non-ferrous materials such that they are not affected by the magnetic fields generated by the MRI scanner” [0049]. Furthermore, Brown discloses “According to one embodiment of the invention, the remote device in communication with the wireless communication module 32 is a sensor 40 measuring a physiological parameter of a patient undergoing the MRI scan. The sensor 40 generates a signal corresponding to the physiological parameter measured, such as heart rate, blood oxygen level, or blood pressure” [0036]. Since the remote device includes a sensor 40 that measures physiological parameters such as heart rate and blood pressure, under broadest reasonable interpretation, the sensor 40 is capable of broadcasting data streams. In regard to processing medical information data, 
In regard to the MRI imaging device being disposed in a magnet room and a Faraday cage enclosing the magnet room, Brown discloses “MRI scanners are located within a shielded room, also known as the scan room. Referring to FIG. 1, an exemplary shield room 10 containing an MRI scanner 12 is illustrated. The scan room 10 includes walls 13 or panels, which typically incorporate the RF shielding within the wall. […] The window 15 between the scan room 10 and the control room 11 and, if present, a window in the door 17 are covered in a conductive material such as a fine wire mesh or a thin gold foil to provide RF shielding on the window. The shielding is configured to prevent external RF signals that are in a spectrum that may interfere with the MRI scanner 12 from entering the scan room 10 and causing said interference” [0003]. By definition a Faraday cage is “a closed conducting surface, for example a wire mesh, surrounding electrical equipment (or possibly people which ensures that no electric field exists inside it due to the influence of sources outside it” [Faraday Cage. (2014). In M. Clugston, The Penguin dictionary of science (4th ed.). Penguin. Credo Reference: https://search.credoreference.com/content/entry/penguinscience/faraday_cage/0?institutionId=743]. Since the shielding is configured to prevent external RF signals from entering the scan room 10 and a fine wire mesh or thin gold foil can provide RF shielding on a window located between 
In regard to the first hub being disposed in the Faraday cage, Brown discloses “A first interface module 50 is located within the scan room 10 and connected via a first network cable 58 to the LAN 60” [0042]. As stated previously the first interface module constitutes a first hub. Since the first interface module 50 is located within the scan room 10 and the scan room “includes walls 13 or panels, which typically incorporate the RF shielding within the wall” [0003] (i.e. a Faraday cage) under broadest reasonable interpretation, the first hub is disposed in the Faraday cage. 
In regard to the second hub being located is disposed outside the Faraday cage, Brown discloses “A second interface module 50 is located in the control room 11 and connected via a second network cable 58 to the LAN 60” [0042]. As stated previously, the second interface module constitutes a second hub. Since the second interface module is located in the control room, the second interface module (i.e. the second hub) is disposed outside the Faraday cage. 
In regard to the fiber optic cable passing through the Faraday cage, Brown discloses “The two interface modules (i.e. the first and second hub) may be connected via the network 60 and a dedicated network cable 58” [0053]. Furthermore, in FIG. 4, Brown discloses “Optionally, the interface module 50 also includes a network interface 56, providing a connection to a wired network 60, such as the Internet or an intranet, via any suitable network cable 58” [0040]. Since any suitable network cable 58 can be utilized to connect the interface module 50 located in scan room 10 to the second interface module 50 located in control room 11, under broadest reasonable interpretation, a fiber optic cable can be utilized to connect the first and second hub in order to carry the individual medical information data stream between the first and second hubs. Additionally FIG. 4 shows that the network cable 58 travels between the scan room 10 and 
In regard to claim 21, Brown teaches “An apparatus for processing medical information data streams broadcast by at least one associated physiological sensor, the apparatus comprising:” [0036, 0051]; “a first processor” [0052, FIG. 3, 0053]; “a tangible non-transitory computer-readable medium that stores instructions, which when executed by the first processor, cause the first processor to:” [0014, 0035]; Response to Office Action “Dated September 14, 2020receive with a first hub comprising a first radio, an individual physiological data stream broadcast by the at least one associated physiological sensor at a data stream carrier frequency” [0052, 0040, FIG. 4]; “transmit, with a first radio, a non-electrical signal carrying the individual physiological data stream to a second hub comprising a second radio via a fiber optic cable between the first radio and the second radio” [0052, 0040, FIG. 4, 0042, 0010, 0011, 0053]; “receive, with the second radio, the non-electrical signal carrying the physiological data stream from the first radio” [FIG. 4, 0042, 0011, 0010]; and “re-broadcast, with the second radio, the physiological data stream at the data stream carrier frequency with a defined time lag respective to the broadcast by the at least one associated physiological sensor, […]” [0040, 0045].
In regard to an apparatus for processing medical information data streams broadcast by at least one associated physiological sensor, Brown discloses “According to one embodiment of the invention, the remote device in communication with the wireless communication module 32 is a sensor 40 measuring a physiological parameter of a patient undergoing the MRI scan. The sensor 40 generates a signal corresponding to the physiological parameter measured, such as heart rate, blood oxygen level, or blood pressure” [0036]. Since the remote device includes a sensor 40 that measures physiological parameters such as heart rate and blood pressure, under broadest reasonable interpretation, the sensor 40 is capable of broadcasting data streams. In 
In regard to a first processor, Brown discloses “The processor 55 executes a series of stored instructions to read the data from each of the messages. One or more modules may be executing on the processor 55 to convert the data between communication protocols for retransmission” [0052]. As shown within FIG. 3, the processor 55 is included within the first interface module 50 which “may be positioned within and manage communications with each of the wireless device(s) within the scan room 10” [0053]. Since the processor 55 is within the first interface module 50 and is capable of executing a series of stored instructions to convert the data between communication protocols for retransmission, under broadest reasonable interpretation the processor 55 constitutes a first processor.
In regard to a tangible non-transitory computer-readable medium that stores instructions, which when executed by the first processor, causes the first processor to perform the processing steps specified in the claim, Brown discloses “A portable computing device includes a memory device configured to store data and a series of instructions, a processor configured to execute the series of instructions” [0014]. Furthermore, Brown discloses “According to application requirements, the tablet 30 may store the data on a memory device and/or provide a visual representation of the data on a display device. The memory device may 
In regard to receiving with a first hub comprising a first radio, an individual physiological data stream broadcast by the at least one associated physiological sensor at a data stream carrier frequency and transmitting with a first radio, a non-electrical signal carrying the individual physiological data stream to a second hub comprising a second radio, Brown discloses “The interface module 50 is configured to receive multiple wireless communications in tandem” [0052] and “A first wireless communication module 52 is configured to transmit and/or receive data using a Wi-Fi technology” [0040]. Since the first wireless communication module of the interface module 50 is capable of receiving data “wirelessly transmitted from one or more sensors 40 and configured to retransmit the data either wirelessly or via a wired connection to another device” [0040], under broadest reasonable interpretation the first wireless communication module 52 constitutes a first radio that is capable of receiving an individual medical information data stream broadcast by the at least one associated physiological sensor at a data stream carrier frequency. Additionally, since the interface module 50 is capable of retransmitting the data to another device, and includes at least one wireless communication module 52 or 54 (i.e. the first and second radio, respectively) as shown in FIG. 4, under broadest reasonable interpretation, the interface module 50 constitutes a first hub can transmit a non-electrical signal carrying the individual physiological data stream to a second hub comprising a second radio.

In regard to the second radio and rebroadcasting the physiological data stream at the data stream carrier frequency with a defined time lag respective to the broadcast by the at least one associated physiological sensor, Brown discloses “A second communication module 54 is configured to transmit and/or receive data using a second wireless technology established” [0040]. Since the second interface module is capable of receiving the combined audio signal (i.e. which includes the audio from the first radio), under broadest reasonable interpretation, the second interface module 50 constitutes a second hub and the second communication module 54 constitutes a second radio that is configured to receive the non-electrical signal carrying the medical information data stream from the first radio. Additionally, since the second 
Furthermore, in regard to the time lag, Brown discloses “The two audio signals may be, for example, multiplexed onto a single cable using, for example, frequency-division multiplexing, time-division multiplexing, or any other suitable multiplexing method as is understood in the art” [0045]. Since the audio signals are subject to time-division multiplexing, under broadest reasonable interpretation this multiplexing operation would cause a time lag in the medical information data stream associated with at least one associated sensor. 
In regard to a fiber optic cable between the first hub and the second hub via which the non-electrical signal carrying the individual medical information data stream is communicated from the first radio to the second radio, Brown discloses “The two interface modules (i.e. the first and second hub) may be connected via the network 60 an a dedicated network cable 58” [0053]. Furthermore, in FIG. 4, Brown discloses “Optionally, the interface module 50 also includes a network interface 56, providing a connection to a wired network 60, such as the Internet or an intranet, via any suitable network cable 58” [0040]. Since any suitable network cable 58 can be utilized to connect the interface module 50 located in scan room 10 to the second interface module 50 located in control room 11, under broadest reasonable interpretation, a fiber optic cable can be utilized to connect the first and second hub in order to carry the individual medical information data stream between the first and second radio.
Brown does not teach “wherein the defined time lag time has a duration selected to be great enough to ensure when both the broadcast and the re-broadcast are in range of each other, the broadcast and the re-broadcast can be distinguished”.

In regard to the defined time lag having a duration selected to ensure that the broadcast and the re-broadcast can be distinguished, Weeks discloses “Referring now to FIGS. 2 and 4, during operation, the processor 38 of the patient unit 20 executes a stored program in memory 60 to collect data from ECG leads 36 and to transmit it in time-diverse forward data packets 65 over multiple time frames. During a first time frame 66a, the processor 38 may switch the frequency of transmission of the transceiver 42 and provide a settling period of approximately 220 microseconds” [0057] and “At time frame 66b, forward data packet 65, being physiological data from the patient is transmitted from the patient 20 to processing unit 24” [0058]. In this case, the data packets that are received during the first time frame 66a constitute broadcast data that is acquired. Additionally, since the forward data packet 65 is transmitted from the patient 20 to the processing unit during time frame 66b, under broadest reasonable interpretation, the forward data packet transmitted during the time frame 66b constitutes a re-broadcast. Furthermore, during the first time frame 66a, the data packet 65 (i.e. the broadcast data) is subjected to a settling period before it is transmitted in the time frame 66b, under broadest reasonable interpretation, the settling period constitutes a defined time lag that has a duration selected is great enough to ensure that the broadcast and the re-broadcast can be distinguished. Additionally, Weeks discloses “Referring again to FIG. 4, an uncommitted time frame 66e may be provided for future use followed again by a channel change time frame 66f which typically will ensure that the radio channel used during the following forward data packet 65 of the time frame 66g is different from the radio channel used in the previous forward data packet 65 of time frame 66b” [0065]. Since the uncommitted time frame 66e can be provided to 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Brown so as to include the defined lag time as taught by Weeks in order to allow for the broadcast and re-broadcast signals to be distinguished from each other. The first radio of Brown is configured to receive a first radio signal which is associated with an individual medical information data stream that is broadcast by the at least one associated physiological sensor. Additionally, the second radio is responsible for receiving the signal from the first radio and then rebroadcasting it to a data stream carrier. By having a defined lag time between the broadcast and the re-broadcast signals, the system can process these signals separately. Combining the prior art elements according to known techniques would yield the predictable result of transmitting data separately such that it can be processed separately. 
In regard to claim 22, due to its dependence on claim 21, this claim inherits the references disclosed therein. That being said, Brown teaches “further comprising: a patient monitor comprising a patient monitor radio, wherein the patient monitor radio comprises a second processor, and another tangible non-transitory computer readable medium that stores instructions, which when executed by the second processor, cause the second processor to:” [0035, 0034, FIG. 4, 0052, 0053, 0014, 0061, 0037]; “receive the individual physiological data 
In regard to a patient monitor comprising a patient monitor radio, wherein the patient monitor radio comprises a second processor, and another tangible non-transitory computer readable medium, Brown discloses “The tablet 30 is configured to receive the data transmitted, for example, by a sensor 40. According to application requirements, the tablet 30 may store the data on a memory device and/or provide a visual representation of the data on a display device. The memory device may be volatile or non-volatile. Optionally, the tablet 30 may be removed from the scan room 10 and taken to a remote location where the stored data may be transmitted to another device, such as another computer, a monitor or other display device, or a printer” [0035]. Furthermore, Brown discloses in FIG. 4 that the tablet 30 includes a wireless communication module 32 that “may utilize any suitable communication standard” [0034] and two interface modules 50 (i.e. first and second hubs) which each include a wireless communication module 52 or 54 (i.e. first and second radios), respectively. Since the tablet 30 can include a wireless communication module 32 (i.e. a radio), under broadest reasonable interpretation, the apparatus can include a third radio that comprises a second processor and another tangible non-transitory computer readable medium.
In regard to a second processor, Brown discloses “The processor 55 executes a series of stored instructions to read the data from each of the messages. One or more modules may be executing on the processor 55 to convert the data between communication protocols for retransmission” [0052]. As shown within FIG. 4, the processor 55 is included within the first interface module 50 which “may be positioned within and manage communications with each of the wireless device(s) within the scan room 10” [0053] and within the second interface module 
In regard to another tangible non-transitory computer-readable medium that stores instructions, which when executed by the first processor, causes the first processor to perform the processing steps specified in the claim, Brown discloses “A portable computing device includes a memory device configured to store data and a series of instructions, a processor configured to execute the series of instructions” [0014]. Furthermore, Brown discloses “According to application requirements, the tablet 30 may store the data on a memory device and/or provide a visual representation of the data on a display device. The memory device may be volatile or non-volatile” [0035]. Furthermore, FIG. 4 includes two tablets 30 each of which under broadest reasonable interpretation, would include a memory device. Since the memory device is configured to store data and a series of instructions to be executed by the processor and the memory device may be non-volatile (i.e. non-transitory), under broadest reasonable interpretation, the memory device constitutes a tangible non-transitory computer-readable medium that stores instructions which are executed by the second processor. Additionally, since FIG. 4 depicts two tablet displays 30 under broadest reasonable interpretation, another tangible non-transitory computer-readable medium (i.e. a second tangible non-transitory computer-readable medium) can be included within the apparatus.
In regard to receiving the individual physiological data stream broadcast by the at least one physiological sensor at the data stream carrier frequency, Brown discloses “According to one embodiment, the tablet 30 may be configured to be the display module 80 and the monitor on the tablet corresponds to the monitor 82 of the display module” [0061] and “The 
Furthermore, in regard to the physiological sensor, Brown discloses “The sensor 40 generates a signal corresponding to the physiological parameter measured, such as heart rate, blood oxygen level, or blood pressure. The electrical signal is provided to a wireless communication module 42 which is incorporated into the sensor 40 for transmission to a device, such as the tablet 30, external to the MRI scanner 12” [0036]. Therefore, the patient monitor (i.e. table 30) can receive the individual physiological data stream broadcast by the at least one physiological sensor. 
In regard to receiving a rebroadcast from the second radio of the medical information data stream at the data carrier frequency with the defined time lag, Brown discloses “Although illustrated as two tablets 30, a single tablet 30 may be moved between the scan room 10 and the control room 11, communicating with the respective interface module 50” [0042]. Since the tablet can communicate with the respective interface module depending on the room it is located within (i.e. the second interface module 50 for the control room 11), under broadest reasonable interpretation, the patient monitor can receive a re-broadcast from the second radio (i.e. second communication interface 54) of the medical information data stream at the data carrier frequency with the defined time lag. 

Brown does not teach “with the defined time lag”.
Weeks teaches “with the defined time lag” [0057, 0058, and 0065].
In regard to the defined time lag, Weeks discloses “Referring now to FIGS. 2 and 4, during operation, the processor 38 of the patient unit 20 executes a stored program in memory 60 to collect data from ECG leads 36 and to transmit it in time-diverse forward data packets 65 over multiple time frames. During a first time frame 66a, the processor 38 may switch the frequency of transmission of the transceiver 42 and provide a settling period of approximately 220 microseconds” [0057] and “At time frame 66b, forward data packet 65, being physiological data from the patient is transmitted from the patient 20 to processing unit 24” [0058]. In this case, the data packets that are received during the first time frame 66a constitute broadcast data that is acquired. Additionally, since the forward data packet 65 is transmitted from the patient 20 to the processing unit during time frame 66b, under broadest reasonable interpretation, the forward data packet transmitted during the time frame 66b constitutes a re-broadcast. Furthermore, during the first time frame 66a, the data packet 65 (i.e. the broadcast data) is subjected to a settling period before it is transmitted in the time frame 66b, under broadest reasonable interpretation, the settling period constitutes a defined time lag that has a duration selected is great enough to ensure that the broadcast and the re-broadcast can be distinguished. Additionally, Weeks discloses “Referring again to FIG. 4, an uncommitted time 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Brown so as to include the defined lag time as taught by Weeks in order to allow for the broadcast and re-broadcast signals to be distinguished from each other. The first radio of Brown is configured to receive a first radio signal which is associated with an individual medical information data stream that is broadcast by the at least one associated physiological sensor. Additionally, the second radio is responsible for receiving the signal from the first radio and then rebroadcasting it to a data stream carrier. By having a defined lag time between the broadcast and the re-broadcast signals, the system can process these signals separately. Combining the prior art elements according to known techniques would yield the predictable result of transmitting data separately such that it can be processed separately. 
In regard to claim 23, due to its dependence on claim 22, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of 
In regard to the second processor, Brown discloses “The processor 55 executes a series of stored instructions to read the data from each of the messages. One or more modules may be executing on the processor 55 to convert the data between communication protocols for retransmission” [0052]. As shown within FIG. 4, the processor 55 is included within the first interface module 50 which “may be positioned within and manage communications with each of the wireless device(s) within the scan room 10” [0053] and within the second interface module 50. Since there is a processor 55 is within the second interface module 50 and the processor 55 is capable of executing a series of stored instructions to convert the data between communication protocols for retransmission, under broadest reasonable interpretation, the processor 55 constitutes a second processor.
In regard to with the first hub receiving a plurality of individual physiological data streams from the at least one associated physiological sensor and bundling each physiological data stream into a single data stream, Brown discloses “The controller 20 may be configured to receive the second audio signal and combine it with the intercom signal. The two audio signals may be, for example, multiplexed onto a single cable using, for example, frequency-division 
In regard to the first hub transmitting the non-electrical signal carrying the signal data stream via the fiber optic cable to the second radio, Brown discloses “The two interface modules (i.e. the first and second hub each with their respective radios (communication interfaces)) may be connected via the network 60 and a dedicated network cable 58” [0053]. Furthermore, in FIG. 4, Brown discloses “Optionally, the interface module 50 also includes a network interface 56, providing a connection to a wired network 60, such as the Internet or an intranet, via any suitable network cable 58” [0040]. Since any suitable network cable 58 can be utilized to connect the interface module 50 located in scan room 10 to the second interface module 50 located in control room 11, under broadest reasonable interpretation, a fiber optic cable can be utilized to connect the first and second hub in order to carry the individual medical information data stream between the first and second radio. Therefore, under broadest reasonable interpretation the first hub is configured to receive a plurality of individual medical information data streams from one or more sensors; bundle each physiological data stream into a single 
In regard to the second hub receiving the single data stream from the fiber optic cable, de-bundling the single data stream into the individual data streams and retransmit the individual data streams to the patient monitor, Brown discloses “The electronic circuit 57 and/or the processor 55 are configured to separate the two audio signals through an inverse procedure of that performed to combine the signals” [0045]. As shown in FIG. 4 and FIG. 8, the processor 55 (FIG. 4 and 8) and the electronic circuit 57 are located within the interface module 50 (i.e. the second hub). Since these components are located within the second hub and can be used to separate the two audio signals through an inverse procedure (i.e. de-multiplex the signal), under broadest reasonable interpretation, the electronic circuit and the processor are capable of acting as a de-multiplexer. As shown in FIG. 8, the “the interface module 50 may be configured to receive a cable 21 from the controller 20. The cable 21 is configured to carry one or more signals from the controller 20 into the scan room 10” [0044]. FIG. 8 depicts this cable 21 as connecting the electronic circuit 57 with the controller which is subsequently connected to the tablet 30 (i.e. the patient monitor). Due to this connection the electronic circuit and the tablet 30, under broadest reasonable interpretation the electronic circuit is capable of retransmitting the individual data streams to the patient monitor. Therefore, under broadest reasonable interpretation, the electronic circuit and/or the processor is capable of receiving the single data stream from the non-electrical communication link; de-bundling the single data stream into the individual data streams; and retransmitting the individual data streams to the patient monitor.
In regard to the patient monitor, Brown discloses “The tablet 30 is configured to receive the data transmitted, for example, by a sensor 40. According to application requirements, the tablet 30 may store the data on a memory device and/or provide a visual representation of the 
In regard to claim 24, due to its dependence on claim 21, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Brown. Likewise, Brown teaches “wherein the instructions, which when executed by the first processor, further cause the first processor to: with at least one first physical port of the first hub corresponding to each of the associated physiological sensors, receive physiological data from the corresponding at least one physiological sensor” [FIG. 4, 0042, 0009, 0045]; and with at least one second physical port of the second hub corresponding to each of the first ports, receive the physiological data from the corresponding first port via the fiber optic cable” [FIG. 4, 0042, 0011, 0010, 0040, 0053].
In regard to the first hub including at least one first physical port to receive physiological data from the corresponding at least one physiological sensor, Brown discloses in FIG. 4, that “A first interface module 50 is located within the scan room 10” and is “connected via a first network cable 58 to the LAN 60” [0042]. As stated previously, the first interface module located in scan room 10 constitutes a first hub. Additionally, the "communication system includes an interface module, which, in turn includes an input connection configured to receive an audio signal from the controller, a wireless communication module configured to convert the audio signal to a radio frequency (RF) modulated signal having a frequency greater than a frequency of operation of the diagnostic scanner and an output connection configured to conduct the RF 
In regard to a second hub including a second radio with at least one second physical port corresponding to each of the first ports and configured to receive the physiological data from the corresponding first port via the fiber optic cable, Brown discloses in FIG. 4, that “A second interface module 50 is located in the control room 11 and connected via a second network cable 58 to the LAN 60” [0042]. Furthermore, Brown discloses “The communication system includes a second interface module, which, in turn includes an input connection configured to receive the combined audio signal from the controller, an electronic circuit configured to separate the audio signal out of the combined audio signal and an output connection configured to receive a cable including multiple conductors” [0011]. In this case the combined audio signal is a combination of the second audio signal from the supplemental audio source and the audio signal generated by the controller [0010]. Therefore, under broadest reasonable interpretation, the controller audio signal had to have been based on the signal emitted from the first radio having received the physiological signal from the sensor 40 and thus the combined signal includes the medical information data stream from the first radio. 
In regard to the fiber optic cable between the first and second ports, Brown discloses “The two interface modules (i.e. the first and second hub) may be connected via the network 60 and a dedicated network cable 58” [0053]. Furthermore, in FIG. 4, Brown discloses “Optionally, the interface module 50 also includes a network interface 56, providing a connection to a wired network 60, such as the Internet or an intranet, via any suitable network cable 58” [0040]. Since any suitable network cable 58 can be utilized to connect the interface module 50 located in scan room 10 to the second interface module 50 located in control room 11, under broadest reasonable interpretation a fiber optic cable can be utilized to connect the first and second hub in order to carry the individual medical information data stream between the first and second ports (i.e. input connections). 
In regard to claim 25, due to its dependence on claim 21, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Brown. Likewise, Brown teaches “further comprising: with a hospital information system communication link of the second hub, transmitting data from the second radio to an associated hospital information system” [0042, 0052, and 0041].
In regard to a hospital information system communication link which is capable of transmitting data from the second radio to an associated hospital system, Brown discloses “A second interface module 50 is located in the control room 11 and connected via a second .
Claims 10, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. US 20140275970 A1 “Brown” and Weeks, JR. et al US 20060206024 A1 “Weeks” as applied to claims 1 and 3-9, 21-25 above, and further in view of Harris, III et al. US 20120215092 A1 “Harris”.
In regard to claim 10, Brown teaches “receiving, with a first hub comprising a first radio, an individual physiological data stream broadcast by the at least one associated physiological sensor aa data stream carrier frequency; transmitting, with a first radio, a non-electrical signal carrying the individual data stream to a second hub comprising a second radio via a fiber optic cable between the first radio and the second radio; receiving, with the second radio, the non-electrical signal carrying the 
In regard to the first hub receiving an individual physiological data stream broadcast by at least one associated physiological sensor and transmitting a non-electrical signal, Brown discloses in FIG. 4, that “A first interface module 50 is located within the scan room 10” and is “connected via a first network cable 58 to the LAN 60” [0042]. Since the “communication system includes an interface module, which, in turn includes an input connection configured to receive an audio signal from the controller, a wireless communication module configured to convert the audio signal to a radio frequency (RF) modulated signal having a frequency greater than a frequency of operation of the diagnostic scanner and an output connection configured to conduct the RF modulated signal” [0009], under broadest reasonable interpretation, the first interface constitutes a first hub. Additionally, since the wireless communication module converts the audio signal to an RF modulated signal, the individual medical information data can be configured to be a non-electrical signal associated with a specific data stream carrier frequency. Furthermore, in regard to a first radio configured to receive an individual medical information data stream broadcast by the at least one associated sensor, Brown discloses “The interface module 50 is configured to receive multiple wireless communications in tandem” [0052] and “A first wireless communication module 52 is configured to transmit and/or receive data using a Wi-Fi technology” [0040]. Since the first wireless communication module of the interface module 50 is capable of receiving data “wirelessly transmitted from one or more sensors 40 and configured to retransmit the data either wirelessly or via a wired connection to another device” [0040], under broadest reasonable interpretation the first wireless 
In regard to a second radio being connected to the first radio via a fiber optic cable, Brown discloses “The two interface modules (i.e. the first and second hub) may be connected via the network 60 and a dedicated network cable 58” [0053]. Furthermore, in FIG. 4, Brown discloses “Optionally, the interface module 50 also includes a network interface 56, providing a connection to a wired network 60, such as the Internet or an intranet, via any suitable network cable 58” [0040]. Since any suitable network cable 58 can be utilized to connect the interface module 50 located in scan room 10 to the second interface module 50 located in control room 11, under broadest reasonable interpretation a fiber optic cable can be utilized to connect the first and second hub in order to carry the individual medical information data stream between the first and second hubs. 
Furthermore, in regard to the second radio receiving the non-electrical signal from the first radio, Brown discloses “Brown discloses in FIG. 4, that “A second interface module 50 is located in the control room 11 and connected via a second network cable 58 to the LAN 60” [0042]. Additionally, Brown discloses “The communication system includes a second interface module, which, in turn includes an input connection configured to receive the combined audio signal from the controller, an electronic circuit configured to separate the audio signal out of the combined audio signal and an output connection configured to receive a cable including multiple conductors” [0011]. In this case, the combined audio signal is a combination of the 
Brown does not teach “A method for processing physiological data streams broadcast by at least one associated physiological sensor, the method comprising:” or “wherein the defined lag time has a duration selected to be great enough to ensure when both the broadcast and the re-broadcast are in range of each other, the broadcast and the re-broadcast can be distinguished”.

In regard to the defined time lag having a duration selected to ensure that the broadcast and the re-broadcast can be distinguished, Weeks discloses “Referring now to FIGS. 2 and 4, during operation, the processor 38 of the patient unit 20 executes a stored program in memory 60 to collect data from ECG leads 36 and to transmit it in time-diverse forward data packets 65 over multiple time frames. During a first time frame 66a, the processor 38 may switch the frequency of transmission of the transceiver 42 and provide a settling period of approximately 220 microseconds” [0057] and “At time frame 66b, forward data packet 65, being physiological data from the patient is transmitted from the patient 20 to processing unit 24” [0058]. In this case, the data packets that are received during the first time frame 66a constitute broadcast data that is acquired. Additionally, since the forward data packet 65 is transmitted from the patient 20 to the processing unit during time frame 66b, under broadest reasonable interpretation, the forward data packet transmitted during the time frame 66b constitutes a re-broadcast. Furthermore, during the first time frame 66a, the data packet 65 (i.e. the broadcast data) is subjected to a settling period before it is transmitted in the time frame 66b, under broadest reasonable interpretation, the settling period constitutes a defined time lag that has a duration selected is great enough to ensure that the broadcast and the re-broadcast can be distinguished. Additionally, Weeks discloses “Referring again to FIG. 4, an uncommitted time frame 66e may be provided for future use followed again by a channel change time frame 66f which typically will ensure that the radio channel used during the following forward data packet 65 of the time frame 66g is different from the radio channel used in the previous forward data packet 65 of time frame 66b” [0065]. Since the uncommitted time frame 66e can be provided to 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Brown so as to include the defined lag time as taught by Weeks in order to allow for the broadcast and re-broadcast signals to be distinguished from each other. The first radio of Brown is configured to receive a first radio signal which is associated with an individual medical information data stream that is broadcast by the at least one associated physiological sensor. Additionally, the second radio is responsible for receiving the signal from the first radio and then rebroadcasting it to a data stream carrier. By having a defined lag time between the broadcast and the re-broadcast signals, the system can process these signals separately. Combining the prior art elements according to known techniques would yield the predictable result of transmitting data separately such that it can be processed separately. 
The combination of Brown and Kim does not teach “A method for processing physiological data streams broadcast by at least one associated physiological sensor, the method comprising:”.
Harris teaches “A method for processing physiological data streams broadcast by at least one associated physiological sensor, the method comprising:” [0007, 0006, Claim 10].

In regard to physiological sensors, Harris also discloses “A patient monitor which is located in an RF shielded room includes a plurality of sensors that collect physiological data about a patient and at least one transmitter which alternatively transmits the physiological data on at least two frequency channels of a broadband frequency spectrum” [0006]. Additionally, Harris discloses “The method according to claim 9, wherein the combining is performed by a digital processor” [Claim 10]. Therefore, the method utilizes a processor that is capable of processing physiological data streams broadcast by at least one associated physiological sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Brown and Weeks so as to include the method disclosed in Harris in order to process the data acquired from at least one physiological sensor. By having a first and second hub, data can be transferred from the scan room to the control room and allow for the data to be processed in either room depending on the signal strength. In utilizing a method to process the data received from at least one physiological sensor, the physiological status of the 
In regard to claim 12, due to its dependence on claim 10 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Brown in further view of Harris. Likewise, Brown teaches “further comprising: with a patient monitor comprising a radio: receiving the individual physiological data stream broadcast by the at least one physiological sensor at the data stream carrier frequency; and receiving a re-broadcast from the second radio of the physiological data stream and the data stream carrier frequency with the defined time lag” [0035, 0061, 0037, 0036, 0042, 0045].
In regard to a patient monitor, Brown discloses “The tablet 30 is configured to receive the data transmitted, for example, by a sensor 40. According to application requirements, the tablet 30 may store the data on a memory device and/or provide a visual representation of the data on a display device. The memory device may be volatile or non-volatile. Optionally, the tablet 30 may be removed from the scan room 10 and taken to a remote location where the stored data may be transmitted to another device, such as another computer, a monitor or other display device, or a printer” [0035]. Furthermore, Brown discloses “According to one embodiment, the tablet 30 may be configured to be the display module 80 and the monitor on the tablet corresponds to the monitor 82 of the display module” [0061] and “The acceleration signals may also be transmitted to the tablet 30 or to the controller 20 and used to track motion of the patient” [0037]. Since the tablet 30 can be used as a display module and can be used to track motion of the patient, under broadest reasonable interpretation it constitutes a patient monitor. Additionally, the tablet 30 (i.e. patient monitor) is configured to receive transmitted data, therefore, under broadest reasonable interpretation the patient monitor has to include a radio that is configured to receive the individual medical information data stream broadcast by 
In regard to receiving a re-broadcast from the second radio of the medical information data stream at the data carrier frequency with the defined time lag, Brown discloses “Although illustrated as two tablets 30, a single tablet 30 may be moved between the scan room 10 and the control room 11, communicating with the respective interface module 50” [0042]. Since the tablet can communicate with the respective interface module depending on the room it is located within (i.e. the second interface module 50 for the control room 11), under broadest reasonable interpretation, the patient monitor can receive a re-broadcast from the second radio (i.e. second communication interface 54) of the medical information data stream at the data carrier frequency with the defined time lag. Furthermore, in regard to the time lag, Brown discloses The two audio signals may be, for example, multiplexed onto a single cable using, for example, frequency-division multiplexing, time-division multiplexing, or any other suitable multiplexing method as is understood in the art” [0045]. Since the audio signals are subject to time-division multiplexing, under broadest reasonable interpretation this multiplexing operation would cause a time lag in the medical information data stream associated with at least one associated sensor.
Brown does not teach “The method of claim 10, further comprising:”.
Harris teaches “The method of claim 10, further comprising:” [0007, 0006, Claim 10].
In regard to a method for processing physiological data streams broadcast by at least one associated physiological sensor, Harris discloses “In accordance with another aspect, a method of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Brown and Weeks so as to include the method disclosed in Harris in order to process the data acquired from at least one physiological sensor. By having a first and second hub, data can be transferred from the scan room to the control room and allow for the data to be processed in either room depending on the signal strength. In utilizing a method to process the data received from at least one physiological sensor, the physiological status of the patient being examined can be determined and displayed to physicians. With this information in mind, the physician can develop a treatment plan for the patient depending on the condition of the patient.
In regard to claim 13, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Brown in further view of Harris. Likewise, Brown teaches “further comprising: with the first hub: receiving a plurality of individual medical information data streams into a single data stream; and transmitting the non-electrical signal carrying the single data stream via the fiber optic cable to the second radio; and with the second hub: to receiving the single data stream from the fiber optic cable; de-bundling the single data stream into the individual data streams; and retransmitting the individual data streams to the patient monitor” [0045, 0053, 0040, FIG. 4, FIG. 8, 0044].
In regard to the first hub receiving a plurality of individual medical information data streams into a single data stream, Brown discloses “The controller 20 may be configured to receive the second audio signal and combine it with the intercom signal. The two audio signals may be, for example, multiplexed onto a single cable using, for example, frequency-division multiplexing, time-division multiplexing, or any other suitable multiplexing method as is understood in the art […] The combined audio signal is then transmit to the interface module 50” [0045]. In regard to the audio signals, Brown defines that “The wireless communication module 52 or 54 may convert the first audio signal, the second audio signal, or both audio signals into modulate RF signals for transmission via the antenna 70” [0045]. Since a multiplexing method is able to be applied to the audio signals, these audio signals having been acquired from the sensors 40, under broadest reasonable interpretation a multiplexer has to be present in order to perform this function. 
In regard to transmitting the non-electrical signal carrying the signal data stream via the fiber optic cable, Brown discloses “The two interface modules (i.e. the first and second hub each with their respective radios (communication interfaces)) may be connected via the network 60 
In regard to the second hub, Brown discloses “The electronic circuit 57 and/or the processor 55 are configured to separate the two audio signals through an inverse procedure of that performed to combine the signals” [0045]. As shown in FIG. 4 and FIG. 8, the processor 55 (FIG. 4 and 8) and the electronic circuit 57 are located within the interface module 50 (i.e. the second hub). Since these components are located within the second hub and can be used to separate the two audio signals through an inverse procedure (i.e. de-multiplex the signal), under broadest reasonable interpretation, the electronic circuit and the processor are capable of acting as a de-multiplexer. As shown in FIG. 8, the “the interface module 50 may be configured to receive a cable 21 from the controller 20. The cable 21 is configured to carry one or more signals from the controller 20 into the scan room 10” [0044]. FIG. 8 depicts this cable 21 as connecting the electronic circuit 57 with the controller which is subsequently connected to the tablet 30 (i.e. the patient monitor). Due to this connection the electronic circuit and the tablet 30, under broadest reasonable interpretation the electronic circuit is capable of 
Brown does not teach “The method of claim 12, further comprising:”
Harris teaches “The method of claim 12, further comprising:” [0007, 0006, Claim 10].
In regard to a method for processing physiological data streams broadcast by at least one associated physiological sensor, Harris discloses “In accordance with another aspect, a method of communicating patient data is provided. Patient data is alternatingly transmitted from inside an RF shielded room at a first RF frequency channel and a second RF frequency channel. The patient data transmitted in the first RF frequency channel is received with a first receiver outside the shielded room. The patient data transmitted in the second frequency channel is received with a second receiver outside the RF shielded room. The patient data received by the first and second receivers are combined and displayed” [0007]. Since the patient data is transmitted to the first and second receivers and is subsequently displayed, under broadest reasonable interpretation, the patient data had to have been processed in order to perform the function of displaying. Furthermore in regard to physiological sensors, Harris also discloses “A patient monitor which is located in an RF shielded room includes a plurality of sensors that collect physiological data about a patient and at least one transmitter which alternatively transmits the physiological data on at least two frequency channels of a broadband frequency spectrum” [0006]. Additionally, Harris discloses “The method according to claim 9, wherein the combining is performed by a digital processor” [Claim 10]. Therefore, the method utilizes a processor that is capable of processing physiological data streams broadcast by at least one associated physiological sensor.

In regard to claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, Brown teaches “with the patient monitor: selecting one of the broadcast and the re broadcast and to read the physiological data stream from the selected one of the broadcast and the re broadcast” [0035, 0061, 0037, and 0042].
In regard to the patient monitor, Brown discloses “The tablet 30 is configured to receive the data transmitted, for example, by a sensor 40. According to application requirements, the tablet 30 may store the data on a memory device and/or provide a visual representation of the data on a display device. The memory device may be volatile or non-volatile. Optionally, the tablet 30 may be removed from the scan room 10 and taken to a remote location where the stored data may be transmitted to another device, such as another computer, a monitor or other display device, or a printer” [0035]. Furthermore, Brown discloses “According to one embodiment, the tablet 30 may be configured to be the display module 80 and the monitor on the tablet corresponds to the monitor 82 of the display module” [0061] and “The acceleration signals may also be transmitted to the tablet 30 or to the controller 20 and used to track motion of the patient” [0037] and “Although illustrated as two tablets 30, a single tablet 30 may be moved between the scan room 10 and the control room 11, communicating with the respective 
Brown does not teach “The method of claim 13, further comprising:”
Harris teaches “The method of claim 13, further comprising:” [0007, 0006, Claim 10].
In regard to a method for processing physiological data streams broadcast by at least one associated physiological sensor, Harris discloses “In accordance with another aspect, a method of communicating patient data is provided. Patient data is alternatingly transmitted from inside an RF shielded room at a first RF frequency channel and a second RF frequency channel. The patient data transmitted in the first RF frequency channel is received with a first receiver outside the shielded room. The patient data transmitted in the second frequency channel is received with a second receiver outside the RF shielded room. The patient data received by the first and second receivers are combined and displayed” [0007]. Since the patient data is transmitted to the first and second receivers and is subsequently displayed, under broadest reasonable interpretation, the patient data had to have been processed in order to perform the function of displaying. Furthermore in regard to physiological sensors, Harris also discloses “A patient monitor which is located in an RF shielded room includes a plurality of sensors that collect physiological data about a patient and at least one transmitter which alternatively 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Brown and Weeks so as to include the method disclosed in Harris in order to process the data acquired from at least one physiological sensor. By having a first and second hub, data can be transferred from the scan room to the control room and allow for the data to be processed in either room depending on the signal strength. In utilizing a method to process the data received from at least one physiological sensor, the physiological status of the patient being examined can be determined and displayed to physicians. With this information in mind, the physician can develop a treatment plan for the patient depending on the condition of the patient.
In regard to claim 15, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, Brown teaches “with the patient monitor: selecting one of the broadcast and the re broadcast based on a signal strength metric of at least the broadcast” [0035, 0061, 0037, and 0042].
In regard to the patient monitor, Brown discloses “The tablet 30 is configured to receive the data transmitted, for example, by a sensor 40. According to application requirements, the tablet 30 may store the data on a memory device and/or provide a visual representation of the data on a display device. The memory device may be volatile or non-volatile. Optionally, the tablet 30 may be removed from the scan room 10 and taken to a remote location where the stored data may be transmitted to another device, such as another computer, a monitor or other display device, or a printer” [0035]. Furthermore, Brown discloses “According to one 
Brown does not teach “The method of claim 14, further comprising:”
Harris teaches “The method of claim 14, further comprising:” [0007, 0006, Claim 10].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the components disclosed in Brown with the method disclosed in Harris in order to process the data acquired from at least one physiological sensor. By having a first and second hub, data can be transferred from the scan room to the control room and allow for the data to be processed in either room depending on the signal strength. In utilizing a method to process the data received from at least one physiological sensor, the physiological status of the patient being examined 
In regard to claim 16, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, Brown teaches “with at least one first physical port of the first hub corresponding to each of the associated physiological sensors, receiving physiological data from the corresponding at least one physiological sensor; and with at least one second physical port of the second hub corresponding to each of the fist ports, receiving the physiological data from the corresponding first port via the fiber optic cable” [0042, 0009, 0045, 0011, 0010, 0053, 0040].
In regard to at least one first physical port to receive medical information data from the corresponding sensor, Brown discloses “in FIG. 4, that “A first interface module 50 is located within the scan room 10” and is “connected via a first network cable 58 to the LAN 60” [0042]. As stated previously the first interface module located in scan room 10 constitutes a first hub. Additionally, the "communication system includes an interface module, which, in turn includes an input connection configured to receive an audio signal from the controller, a wireless communication module configured to convert the audio signal to a radio frequency (RF) modulated signal having a frequency greater than a frequency of operation of the diagnostic scanner and an output connection configured to conduct the RF modulated signal” [0009]. Since the interface module includes an input connection which is configured to receive an audio signal and that audio signal is subsequently converted into an RF modulated signal, under broadest reasonable interpretation the input connection constitutes a first physical port that is capable of receiving medical information data from the corresponding sensor. Furthermore, in regard to the audio signal, Brown discloses that “The wireless communication module 52 or 54 may convert the first audio signal, the second audio signal, or both audio signals into modulate RF 
In regard to a second physical port, Brown discloses in FIG. 4, that “A second interface module 50 is located in the control room 11 and connected via a second network cable 58 to the LAN 60” [0042]. Furthermore, Brown discloses “The communication system includes a second interface module, which, in turn includes an input connection configured to receive the combined audio signal from the controller, an electronic circuit configured to separate the audio signal out of the combined audio signal and an output connection configured to receive a cable including multiple conductors” [0011]. In this case the combined audio signal is a combination of the second audio signal from the supplemental audio source and the audio signal generated by the controller [0010]. Therefore, under broadest reasonable interpretation, the controller audio signal had to have been based on the signal emitted from the first radio having received the physiological signal from the sensor 40 and thus the combined signal includes the medical information data stream from the first radio. Furthermore, in regard to the second radio, Brown discloses “A second communication module 54 is configured to transmit and/or receive data using a second wireless technology established” [0040]. Since the second interface module includes an input connection that is capable of receiving the combined audio signal (i.e. which includes the audio from the first radio), under broadest reasonable interpretation, this input connection constitutes a second physical port which corresponds to the first ports and is configured to receive the medical information data.
In regard to the fiber optic cable between the first and second ports, Brown discloses “The two interface modules (i.e. the first and second hub) may be connected via the network 60 and a dedicated 
Brown does not teach “The method of claim 10, wherein”
Harris teaches “The method of claim 10, wherein” [0007, 0006, Claim 10].
In regard to a method for processing physiological data streams broadcast by at least one associated physiological sensor, Harris discloses “In accordance with another aspect, a method of communicating patient data is provided. Patient data is alternatingly transmitted from inside an RF shielded room at a first RF frequency channel and a second RF frequency channel. The patient data transmitted in the first RF frequency channel is received with a first receiver outside the shielded room. The patient data transmitted in the second frequency channel is received with a second receiver outside the RF shielded room. The patient data received by the first and second receivers are combined and displayed” [0007]. Since the patient data is transmitted to the first and second receivers and is subsequently displayed, under broadest reasonable interpretation, the patient data had to have been processed in order to perform the function of displaying. Furthermore in regard to physiological sensors, Harris also discloses “A patient monitor which is located in an RF shielded room includes a plurality of sensors that collect physiological data about a patient and at least one transmitter which alternatively transmits the physiological data on at least two frequency channels of a broadband frequency spectrum” [0006]. Additionally, Harris discloses “The method according to claim 9, wherein the combining is performed by a digital processor” [Claim 10]. Therefore, the method utilizes a processor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Brown and Weeks so as to include the method disclosed in Harris in order to process the data acquired from at least one physiological sensor. By having a first and second hub, data can be transferred from the scan room to the control room and allow for the data to be processed in either room depending on the signal strength. In utilizing a method to process the data received from at least one physiological sensor, the physiological status of the patient being examined can be determined and displayed to physicians. With this information in mind, the physician can develop a treatment plan for the patient depending on the condition of the patient.
In regard to claim 17, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, Brown teaches “with a hospital information system communication link of the second hub, transmitting data from the second radio to an associated hospital information system” [0042, 0052, and 0041].
In regard to a hospital information system communication link, Brown discloses “A second interface module 50 is located in the control room 11 and connected via a second network cable 58 to the LAN 60. It is further contemplated that the connection between the first and second interface modules 50 may be made directly via a single network cable 58 passing through either an opening or the penetration panel 23 between the scan room 10 and the control room 11 […] It is further contemplated that the interface modules 50 may communicate directly via wireless communications and one or both of the interface modules 50 may communicate with a wireless access point connected to the LAN 60” [0042]. Furthermore, Brown discloses “The processor 55 may also be executing a second module to convert the data from the sensors 40 to a computer networking standard, such as Ethernet, for retransmission via the network interface 56 to the controller 20 or another device connected to the LAN 
Brown does not teach “The method of claim 10, further comprising”
Harris teaches “The method of claim 10, further comprising” [0007, 0006, Claim 10].
In regard to a method for processing physiological data streams broadcast by at least one associated physiological sensor, Harris discloses “In accordance with another aspect, a method of communicating patient data is provided. Patient data is alternatingly transmitted from inside an RF shielded room at a first RF frequency channel and a second RF frequency channel. The patient data transmitted in the first RF frequency channel is received with a first receiver outside the shielded room. The patient data transmitted in the second frequency channel is received with a second receiver outside the RF shielded room. The patient data received by the first and second receivers are combined and displayed” [0007]. Since the patient data is transmitted to the first and second receivers and is subsequently displayed, under broadest reasonable interpretation, the patient data had to have been processed in order to perform the function of displaying. Furthermore in regard to physiological sensors, Harris also discloses “A patient monitor which is located in an RF shielded room includes a plurality of sensors that collect physiological data about a patient and at least one transmitter which alternatively transmits the physiological data on at least two frequency channels of a broadband frequency spectrum” [0006]. Additionally, Harris discloses “The method according to claim 9, wherein the combining is performed by a digital processor” [Claim 10]. Therefore, the method utilizes a processor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Brown and Weeks so as to include the method disclosed in Harris in order to process the data acquired from at least one physiological sensor. By having a first and second hub, data can be transferred from the scan room to the control room and allow for the data to be processed in either room depending on the signal strength. In utilizing a method to process the data received from at least one physiological sensor, the physiological status of the patient being examined can be determined and displayed to physicians. With this information in mind, the physician can develop a treatment plan for the patient depending on the condition of the patient.
Response to Arguments
Applicant’s argument, see Remarks page 1, filed 03/11/2021, with respect to the rejection of claim 22 under 35 U.S.C. 112(a) has been fully considered and is persuasive given the amendment to claim 22. The rejection of claim 22 under 35 U.S.C. 112(a) in the final rejection filed 03/11/2021 has been withdrawn. 
Applicant’s argument, see Remarks page 1, filed 03/11/2021, with respect to the rejection of claims 1, 10 and 22 under 35 U.S.C. 112(b) has been fully considered and is persuasive given the amendments to these claims as well as the explanation provided by the applicant. The examiner recognizes that the predefined time lag ensures that if both the broadcast and the re-broadcast are in range (e.g., as may be the case if the door between the control room and the magnet room is open) than the original sensor broadcast and the rebroadcast can be distinguished”, this the predefined time lag would have to be great enough to distinguish the two signals. The rejection of claims 1, 10 and 22 under 35 U.S.C. 112(b) in the final rejection filed 03/11/2021 has been withdrawn. 
 as stated in the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. US 20120016612 A1 “Kim”.
Kim is pertinent to the applicant’s disclosure because it relates to “A system for acquiring data of a multi-channel superconducting system quantum interference device (SQUID) signal includes a digital converter connected to a squid sensor having a plurality of channels and configured to receive a voltage signal output from the plurality of channels and generate a channel-voltage serial digital signal having information about a channel from which the voltage signal having information about a channel from which the voltage signal is output and information about the voltage signal” [Abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793